Spolzino, J,
dissents and votes to reverse the judgment, deny the petition, and dismiss the proceeding, with the following memorandum: This appeal concerns the apparently pedestrian question of the propriety of a judgment directing the Zoning Board of Ap*502peals of the Town/Village of Harrison to grant a variance permitting the construction of a swimming pool within a perimeter buffer. The proceeding arises, however, in the context of a significant and continuing dispute over the authority of the Zoning Board of Appeals to vary conditions imposed by the Town’s Planning Board in approving the conservation subdivision in which the subject property is located. Because of the significance of that dispute, and because of the limited hardship that would result if the swimming pool in question were required to be removed or filled in, I believe that this dispute falls within the narrow class of cases in which the substantial completion of a construction project does not render moot the issue of the propriety of the approval (see Matter of Dreikausen v Zoning Bd. of Appeals of City of Long Beach, 98 NY2d 165 [2002]). I would, therefore, reach the merits and, upon doing so, reverse the judgment of the Supreme Court on the ground that the Zoning Board of Appeals was without authority to grant the variance (see Marx v Zoning Bd. of Appeals of Vil. of Mill Neck, 137 AD2d 333 [1988]). Accordingly, I dissent.